 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICOLAS VASQUEZ, II.,                             No. 2:21-cv-0726 DB P
12                       Petitioner,
13           v.                                         ORDER
14    JIM ROBERTSON, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed an in forma pauperis

19   affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner

20   will be provided the opportunity to either submit the appropriate affidavit in support of a request

21   to proceed in forma pauperis or submit the appropriate filing fee.

22   ////

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////
                                                       1
 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

 3   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s

 4   failure to comply with this order will result in a recommendation that this action be dismissed;

 5   and

 6            2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis

 7   form used by this district.

 8   Dated: April 29, 2021

 9

10

11

12

13

14
     DB:14
15   DB:1/Prisoner/Habeas/R/vasq0726.101a

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
